Bloodworth, J.
When this case was first before this court (24 Ga. App. 749, 102 S. E. 135), it was held, that, “ as the evidence admitted made a prima facie case for the plaintiff, it was error for the trial judge to grant a nonsuit.” This ruling became the law of the case, and we are bound by it. We do not find such a material difference in the evidence on the two trials as to authorize us now to say that the trial judge did not err in granting a nonsuit on the last trial, especially in view of the evidence of the plaintiff in reference to certain commissions.

Judgment reversed.


Broyles, C. J., and Luke, J., concur.